Exhibit 10.4


































CARDINAL HEALTH DEFERRED COMPENSATION PLAN
































Amended and Restated Effective January 1, 2020





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 Page


ARTICLE I
DEFINITIONS AND GENERAL PROVISIONS
1
ARTICLE II
ELIGIBILITY AND PARTICIPATION
6
ARTICLE III
DEFERRED COMPENSATION AND MATCHING CREDITS
7
ARTICLE IV
VESTING
12
ARTICLE V
DISTRIBUTION OF BENEFITS
13
ARTICLE VI
PLAN ADMINISTRATION
17
ARTICLE VII
AMENDMENT AND TERMINATION
20
ARTICLE VIII
MISCELLANEOUS PROVISIONS      
21
Appendix A
Claims and Appeals
24

    




--------------------------------------------------------------------------------






CARDINAL HEALTH
DEFERRED COMPENSATION PLAN
The Cardinal Health Deferred Compensation Plan (the “Plan”) is hereby amended
and restated effective as of January 1, 2020 by Cardinal Health, Inc., an Ohio
corporation (the “Company”), for the benefit of members of the Board of
Directors of the Company and a select group of the management and highly
compensated employees of the Company and of its affiliated entities which
participate in this Plan with the consent of the Company.
Background Information
A.    The Company desires to continue to maintain the Plan in order to provide
its Directors and certain of its highly compensated and management employees
with the opportunity to defer a portion of the base salary, bonuses and other
cash compensation otherwise payable to them.


B.    The Company intends for the Plan to continue to be an unfunded,
nonqualified deferred compensation arrangement as provided under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and to satisfy the
requirements of a “top hat” plan thereunder and under Labor Reg. Sec.
2520.104-23.


C.    This amended and restated Plan is intended to continue to comply with the
requirements of The American Jobs Creation Act of 2004 (“AJCA”), Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and final regulations
and other rulings issued by the Internal Revenue Service (“IRS”) thereunder.
ARTICLE I


DEFINITIONS AND GENERAL PROVISIONS


1.1 Definitions. Unless the context requires otherwise, the terms defined in
this Article shall have the meanings set forth below unless the context clearly
requires another meaning. When the defined meaning is intended, the term is
capitalized:


(a)Account. The bookkeeping account described in Section 3.4 under which
benefits and earnings are credited on behalf of a Participant.


(b)Administrative Committee.    The Financial Benefit Plans Committee of the
Company.


(c)Beneficiary. The person(s) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary for benefits payable under this
Plan shall be the beneficiary designated by the Participant in accordance with
procedures established by the Administrative Committee as of the Participant’s
date of death, or, in the absence of any such designation, the Participant’s
estate.


(d)Board. The Board of Directors of the Company.


(e)Change of Control. For purposes of the Plan, a Change of Control means:






--------------------------------------------------------------------------------




A. the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more of
either (i) the then outstanding Shares of the Company (the “Outstanding Shares”)
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
Subsection A., the following acquisitions do not constitute a Change of Control:
(I) any acquisition directly from the Company or any corporation controlled by
the Company, (II) any acquisition by the Company or any corporation controlled
by the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (IV) any acquisition by any corporation that is a Non-Control
Acquisition (as defined in Subsection C. of this Section); or


B. during any period of two consecutive years, individuals who, as of the
beginning of such two-year period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of the
Company; provided, however, that any individual becoming a Director subsequent
to the beginning of such two-year period whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or


C. consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. A “Non-Control Acquisition” means a Business Combination where: (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Shares and Outstanding Voting Securities, as the
case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination (including any
ownership that existed in the Company or the company being acquired, if any),
and (iii) at least a majority of the members of the board of directors of the
corporation resulting from




--------------------------------------------------------------------------------




such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or


D. approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(f)Code. The Internal Revenue Code of 1986, as amended from time to time.


(g)Committee. The Human Resources and Compensation Committee of the Board.


(h)Company. Cardinal Health, Inc.


(i)Compensation. Amounts paid or payable by the Employer to an Eligible Employee
for a Plan Year which are includable in income for federal tax purposes,
including base salary and variable compensation in the form of bonuses (except
as otherwise provided herein). In addition, cash dividend-equivalent payments
under share unit award agreements (“Share Units”) may also be deferred hereunder
by Eligible Employees who are Reporting Persons in accordance with procedures
established from time to time by the Committee and that comply with Code Section
409A. Notwithstanding the foregoing, the following amounts are excluded from
Compensation: (i) other cash or non-cash compensation, expense reimbursements or
other benefits or contributions by the Employer to any other employee benefit
plan, other than pre-tax salary deferrals into the Qualified Plan or any Code
Section 125 plan sponsored by the Company or any of its affiliates; (ii) any
bonus payment if such bonus payment is wholly or partially payable without
regard to the attainment of a Performance-Based goal (i.e., guaranteed); (iii)
commissions; (iv) amounts realized (A) from the exercise of a stock option, (B)
when restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture, (C)
when the Shares underlying Share Units are payable to a Participant, or (D) from
the sale, exchange or other disposition of stock acquired under a qualified
stock option; and (iv) any amounts that are required to be withheld from a
Participant’s wages from the Employer pursuant to Code Section 3102 to satisfy
the Participant’s tax obligations under Code Section 3101. With respect to
Directors, “Compensation” means any and all fees paid for service as a member of
the Board, including fees for attendance at meetings or committee meetings, and
cash dividend-equivalent payments under deferred settlement Share Units.


(j)Director. A member of the Board of Directors of the Company who is not also
an Eligible Employee.


(k)Distribution Options. A single lump sum or annual installment payments over a
period of five or ten years. Except to the extent that another Distribution
Option is timely elected by a Participant in accordance with the terms of the
Plan and Code Section 409A and regulations thereunder, the form of payment of
the Participant’s Account shall be the Standard Option.


(l)Eligible Employee. Any employee of an Employer who is (i) an employee who is
a Reporting Person or (ii) (A) among a select group of management or highly
compensated employees (within the meaning of Sections 201(2), 301(a)(3) and
401(a) of ERISA), and (B) designated by the Company as eligible to make
Compensation deferral contributions under Article II of the Plan in accordance
with eligibility criteria established from time to time by the Administrative
Committee, the Committee or the Board. In lieu of expressly designating
individual employees as Eligible Employees, the Company may establish
eligibility criteria providing for designation as Eligible Employees of all
employees who satisfy such criteria.




--------------------------------------------------------------------------------






(m)Employer. The Company and any affiliate thereof or successor thereto which
adopts and participates in the Plan. Any affiliate that has U.S. employees and
is a member of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes Cardinal
Health, Inc. may participate in the Plan. Such participation in the Plan shall
continue only so long as the affiliate remains a member of a controlled group of
corporations or other business entities within the meaning of Code Sections
414(b) and (c) that includes Cardinal Health, Inc.


(n)ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.


(o)Participant. Any Director or any Eligible Employee who meets the eligibility
requirements for participation in the Plan as set forth in Article II and who
earns benefits under the Plan.


(p)Participation Agreement. An agreement, in written or electronic form as
established by the Administrative Committee from time to time, by which a
Participant agrees to defer some of his Compensation and/or makes an election of
the time and/or form of payment of amounts credited to the Participant’s Account
in accordance with the Plan.


(q)Performance-Based. A bonus or other payment of Compensation is
Performance-Based if the amount of the payment or the entitlement thereto is
contingent on the satisfaction of organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months. The
organizational or individual performance criteria shall be established in
writing no later than 90 days after the beginning of the period of service to
which the criteria relate, and the outcome must be substantially uncertain at
the time the criteria are established. Notwithstanding the above, a
Performance-Based Bonus may be based on subjective performance criteria,
provided that:


A.The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and


B.the determination that any subjective performance criteria have been met is
not made by the Participant or a family member of the Participant (as defined in
Code Section 267(c)(4) applied as if the family of an individual includes the
spouse of any member of the family), or a person under the effective control of
the Participant or such a family member, and no amount of the Compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.


(r)Plan. The Cardinal Health Deferred Compensation Plan, as set forth herein,
and as such Plan may be amended from time to time hereafter.


(s)Plan Year. The fiscal year of the Plan, which is the 12 consecutive month
period beginning January 1 and ending December 31.


(t)Qualified Plan. The Cardinal Health 401(k) Savings Plan, as amended from time
to time.


(u)Reporting Person. Eligible Employees and Directors who are subject to Section
16 of the Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------




(v)Retirement. An Eligible Employee’s Separation from Service with the Employer
following attainment of age 65 or retirement from the Board of any Director.


(w)Separation from Service. An Eligible Employee separates from service with the
Employer if the Eligible Employee dies, retires or otherwise has a termination
of employment with the Employer. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Eligible Employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Eligible Employee would perform after such date (as an
employee or independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Eligible
Employee provided services to the Employer if the Eligible Employee has been
providing services for less than 36 months). An Eligible Employee will not be
deemed to have experienced a Separation from Service if such Eligible Employee
is on military leave, sick leave, or other bona fide leave of absence, to the
extent such leave does not exceed a period of six months or, if longer, such
longer period of time during which a right to re-employment is protected by
either statute or contract. If the period of leave exceeds six months and the
individual does not retain a right to re-employment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. In the case of a Director, a
separation from service occurs upon the termination of the Director’s service on
the Board, provided, however, that a Director who is also providing services to
the Employer as an independent contractor, does not have a Separation from
Service until he has separated from service both as a Director and as an
independent contractor. If an Eligible Employee provides services both as an
employee and as a member of the Board, the services provided as a Director are
generally not taken into account in determining whether the Eligible Employee
has a Separation from Service as an employee for purposes of the Plan, in
accordance with final regulations under Code Section 409A.


(x)Shares. The common shares, without par value, of the Company.


(y)Standard Option. A single lump sum payment.


(z)Total Disability. Occurs when a Participant is unable to engage in any
substantial gainful activity and has qualified for benefits under the Company’s
long term disability plan by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. A Participant shall
also be deemed to be totally disabled if determined to be totally disabled by
the Social Security Administration. The Administrative Committee may require the
Participant to submit to periodic medical examinations at the Participant’s
expense to confirm the existence and continuation of a Total Disability.


1.2 General Provisions. The masculine wherever used herein shall include the
feminine; singular and plural forms are interchangeable. Certain terms of more
limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.


ARTICLE II


ELIGIBILITY AND PARTICIPATION






--------------------------------------------------------------------------------




2.1 General Eligibility Conditions. To become eligible to participate in the
Plan, an individual must be (i) a Director, or (ii) an Eligible Employee. In
order to receive a benefit under the Plan, however, a Participant must also meet
the requirements of Sections 2.2 and 2.3. An Eligible Employee or a Director
shall be considered eligible to participate in the Plan effective as of the date
he first becomes a Director or an Eligible Employee in accordance with this Plan
(the “Eligibility Effective Date”).


2.2 Specific Conditions for Active Participation. To participate actively in the
Plan (i.e., to make deferrals hereunder), a Participant must execute or
acknowledge a Participation Agreement in accordance with the terms and
conditions of the Plan. Each Participation Agreement shall be maintained by or
on behalf of the Administrative Committee and must be executed, acknowledged,
filed or submitted electronically within 30 days of the Eligibility Effective
Date and, for all subsequent deferral elections after initial participation, in
advance of the beginning of the calendar year during which such compensation is
expected to be earned, or at such other time as may be required or permitted by
regulations issued under Code Section 409A. In all cases, a Participant’s
election to defer Compensation shall be made prior to the time any of the
Compensation covered by such election is to be earned by such Participant.
Elections to participate and defer Compensation shall be irrevocable with
respect to the Compensation to which they apply and may be amended, revoked or
suspended by the Participant only effective as of the January 1st following the
amendment, revocation or suspension in accordance with procedures established by
the Administrative Committee, unless transition rules and regulations under Code
Section 409A permit amendment, revocation or suspension as of some other time.
With respect to Matching, Employer Contribution Credits and Social Security
Supplement Credits, the Eligible Employee must designate a time and form of
payment within 30 days of the Eligibility Effective Date; provided, however,
that with respect to any Participant whose initial Eligibility Effective Date
occurs on or after January 1, 2016, the initial Distribution Option applicable
to the portion of such Participant’s Account that is attributable to any
Employer Contribution Credit and/or Social Security Supplement Credit (as
defined in Section 3.3 herein) credited to such Participant’s Account during the
Plan Year in which the Participant’s Eligibility Effective Date first occurs
(or, to the extent that there is no Employer Contribution Credit or Social
Security Supplement Credit credited to such Participant’s Account during such
Plan Year, any Employer Contribution Credit and/or Social Security Supplement
Credit credited to such Participant’s Account during the next succeeding Plan
Year) shall be the Standard Option, notwithstanding any installment Distribution
Option election that may be made by such Participant in accordance this Section
2.2 for the remainder of the Participant’s Account.


2.3 Suspension of Active Participation. Any Participant who ceases to be an
Eligible Employee or a Director for a given Plan Year shall cease to have any
right to defer Compensation for such Plan Year or to receive Matching, Employer
Contribution Credits and Social Security Supplement Credits for such Plan Year.
However, any amounts credited to the Account of a Participant whose
participation is suspended shall otherwise continue to be maintained under the
Plan in accordance with its terms, and any election to defer Compensation made
by a Participant, once it has become irrevocable in accordance with the Plan,
shall continue to be irrevocable with respect to Compensation to which it
applies for the remainder of the Plan Year for which it is made, notwithstanding
any subsequent change in the Participant’s eligibility during such Plan Year.


2.4 Termination of Participation. Once a Director or an Eligible Employee
becomes a Participant, such individual shall continue to be a Participant until
such individual (i) ceases to be described as a Director or as an Eligible
Employee, and (ii) ceases to have any vested interest in the Plan (as a result
of distributions made to such Participant or his Beneficiary, if applicable, or
otherwise).


ARTICLE III






--------------------------------------------------------------------------------




DEFERRED COMPENSATION AND MATCHING CREDITS


3.1 Deferred Compensation Credits. Pursuant to the provisions of Article II and
this Article III, a Participant and the Employer may, by mutual agreement,
provide for deferred and postponed payment of a percentage of the Participant’s
Compensation which otherwise would be paid during the applicable Plan Year(s)
for services to be rendered in such year(s). Except as otherwise provided herein
with respect to Performance-Based Compensation, all elections to defer
Compensation must be made within 30 days after the Participant’s Eligibility
Effective Date and, for subsequent elections after initial eligibility, prior to
the calendar year during which the Compensation is expected to be earned or at
such other time as may be specified under regulations issued under the Code. In
the case of the deferral of any Performance-Based Compensation, such election
must be made no later than six months before the end of the performance period,
provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable
within the meaning of Code Section 409A. Notwithstanding the foregoing, in the
case of the deferral of any Performance-Based Compensation with a performance
period exceeding one year in length, the deferral election must be made no later
than halfway through such performance period. If an Eligible Employee has ceased
being eligible to participate in the Plan (other than the accrual of earnings on
his Account, if any), regardless of whether all amounts deferred under the Plan
have yet been paid, and subsequently becomes eligible to participate in the Plan
again, the Eligible Employee may be treated, to the extent permitted by Code
Section 409A as being initially eligible to participate in the Plan if he has
not been eligible to participate in the Plan (other than the accrual of earnings
on his Account, if any) at any time during the 24-month period ending on the
date the employee again becomes an Eligible Employee under the Plan.


A Participant who is an Eligible Employee may defer between one percent and 50
percent of Compensation that is not Performance-Based Compensation and may make
one or more separate elections for the deferral of from one percent to 80
percent of Performance-Based Compensation from each plan or arrangement offering
the opportunity to earn such Compensation. A Participant who is a Director may
defer between 20 percent and 100 percent of Compensation. The Company may, in
its discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred for Participants who are not Reporting Persons.
Elections shall be made in accordance with procedures established by the
Administrative Committee. The Employer will credit the deferred compensation
amount agreed to for each Plan Year to the Participant’s Account from time to
time as soon as administratively practicable after the deferred amounts
otherwise would have been earned and paid to the Participant. All contributions
under this provision to the Accounts of Participants in the Plan, as adjusted
for earnings or losses (described below), are referred to as “Deferred
Compensation Credits.”


In addition to the Deferred Compensation Credits described above, Reporting
Persons who have elected to defer receipt of Shares to be issued under Share
Units awarded on or after November 1, 2006, shall automatically have 100 percent
of the cash dividend-equivalents that are vested and payable under such Share
Units deferred under this Plan. Such amounts shall be referred to as “Deferred
Cash Equivalent Credits.” Deferred Cash Equivalent Credits are always 100
percent vested and nonforfeitable but are not eligible for Matching Credits.


3.2 Matching Credits. The Employer may, in its discretion, credit to a
Participant’s Account each Plan Year during which the Participant is an Eligible
Employee an amount equal to a percentage of the Participant’s Deferred
Compensation Credits as a matching contribution. The amount of any such
contributions may vary from year to year or among Participants in the discretion
of the Employer. In general, such matching contributions may be made at the same
rate as is applicable to the Participant under the Qualified Plan, but only with
respect to the first $100,000 of Compensation in excess of the maximum amount




--------------------------------------------------------------------------------




of Compensation recognized under the Qualified Plan under Section 401(a)(17) of
the Code. All contributions under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses (described below), are referred
to as “Matching Credits.” The Employer may, in its discretion, also make an
additional matching contribution to the Accounts of certain Participants who
have been required to forfeit Employer matching contributions under the
Qualified Plan. Such contributions, if any, shall be in an amount equal to the
Employer matching contribution forfeited under the Qualified Plan by an affected
Participant and shall be made and allocated to the Accounts of affected
Participants in the Plan Year during which such forfeitures occur. Any
additional Employer matching contributions under the foregoing sentence shall be
fully vested when made and subject to the distribution elections in effect with
respect to the Participant’s Account as of the beginning of the Plan Year in
which the contribution is made.


3.3 Employer Contribution and Social Security Supplement Credits. The Employer
may, in its discretion, credit to the Participant’s Account each Plan Year (a)
an amount equal to a percentage of the Participant’s Compensation from the
Employer for the fiscal year ending within the Plan Year in excess of the dollar
limitation applicable to such fiscal year under Section 401(a)(17) of the Code,
but not more than an excess of $100,000 above such compensation limit, and (b)
such other amount as the Employer may determine, in its sole discretion. All
contributions under this provision to the Accounts of Participants in the Plan,
as adjusted for earnings or losses (described below), are referred to as
“Employer Contribution Credits.” In addition, the Employer may make an
additional discretionary contribution for a Plan Year to the Participant’s
Account, as determined by the Employer in its discretion, equal to a percentage
of the Participant’s Compensation from the Employer for the fiscal year ending
within the Plan Year in excess of the dollar limitation applicable to such
fiscal year under Section 401(a)(17) of the Code, but not more than an excess of
$100,000 above such compensation limit, for the purpose of supplementing the
benefits the Participant will receive at retirement under the Social Security
program. All contributions under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses (described below), are referred
to as “Social Security Supplement Credits.” Contributions made to Participant
Accounts under this Section may be subject to additional requirements as
established from time to time by the Administrative Committee, such as a
requirement to be employed on the last day of the year for which such
contribution is made. The Employer may, in its discretion, also make an
additional contribution to the Accounts of certain Participants who have been
required to forfeit Employer contributions (other than matching contributions)
under the Qualified Plan. Such contributions, if any, shall be in an amount
equal to the Employer contribution forfeited under the Qualified Plan by an
affected Participant and shall be made and allocated to the Accounts of affected
Participants in the Plan Year during which such forfeitures occur. Any
additional Employer contributions under the foregoing sentence shall be subject
to the vesting requirements applicable to Employer Contribution Credits and the
distribution elections in effect with respect to the Participant’s Account as of
the beginning of the Plan Year in which the contribution is made.


3.4 Record of Account. Solely for the purpose of measuring the amount of the
Employer’s obligations to each Participant or his beneficiaries under the Plan,
the Employer will maintain a separate bookkeeping record, an “Account,” for each
Participant in the Plan. The Company, in its discretion, may either credit a
hypothetical earnings rate to the Participant’s Account balance for the Plan
Year, or may actually invest an amount equal to the amount credited to the
Participant’s Account from time to time in an account or accounts in its name
with investment media or companies, which investment options may include some or
all of those used for investment purposes under the Qualified Plan, as
determined by the Company in its discretion. The Company may also establish a
deferred compensation trust that qualifies as a so-called “rabbi” trust meeting
applicable requirements of Code Section 409A. The Participant may change the
allocation of his Account among the applicable investment alternatives then
available under the Plan in accordance with procedures established by the
Administrative Committee from time to time. In no event, however, shall a
Participant who is a Reporting Person be permitted to change any amounts
invested in any other investment alternative




--------------------------------------------------------------------------------




to a Cardinal Stock Account (as defined below). In addition, a Participant who
is a Reporting Person shall not be permitted to change any investment in a
Cardinal Stock Account to any other investment alternative. After a Participant
ceases to be a Reporting Person, such Participant may again change investments
into or out of a Cardinal Stock Account in accordance with rules established by
the Administrative Committee and without regard to the above restrictions. The
Company is not obligated to make any particular investment options available,
however, if investments are in fact made, and may, from time to time in its sole
discretion, change the investment alternatives. Nothing herein shall be
construed to confer on the Participant the right to continue to have any
particular investment available.


The Company will credit the Participant’s Account with hypothetical or actual
earnings or losses at least quarterly based on the earnings rate declared by the
Company or the performance results of the Employer’s account(s) invested
pursuant to the Company’s or the Participant’s directions, and shall determine
the fair market value of the Participant’s Account based on the bookkeeping
record or the fair market value of the portion of the Employer’s accounts
representing the Participant’s Account. The determination of the earnings,
losses or fair market value of the Participant’s Account may be adjusted by the
Company to reflect its payroll, income or other taxes or costs associated with
the Plan, as determined by the Company in its sole discretion.


3.5 Special Rules Applicable to Investments in Shares. Subject to the provisions
of this Article III, a Participant may also elect to have all or a portion of
his Account, but not including any Deferred Cash Equivalent Credits, to be
deemed invested in Shares (such dollar amounts shall be referred to as the
“Share Election Accumulations”). On the date when the amounts to be credited to
the Participant’s Share Election Accumulations are otherwise allocated to his
Account, the Company will credit to a separate sub-account (the Participant’s
“Cardinal Stock Account”) a number of hypothetical Shares (and fractions
thereof) having a Value equal to the Share Election Accumulations. For purposes
of this Plan, the “Value” of a Share on a particular day shall mean the closing
trading price of a Share on the New York Stock Exchange on that day (or, if
there is no trading of the Shares on that day, on the most recent previous date
on which trading occurred). With respect to any Director, any election made
pursuant to this Section shall be irrevocable for all amounts credited to a
Participant’s Account during the Plan Year for which the election is made. Any
election made by a Director pursuant to this Section shall remain in effect for
amounts credited to the Participant’s Account in subsequent Plan Years unless
the Participant delivers a written notice to the Secretary of the Company
setting forth a different investment election or otherwise makes a different
investment election in accordance with procedures established by the Committee
from time to time. Any such change in investment election shall be applied to
future Plan Years until further notice is given by the Participant changing the
election in accordance with the requirements of this Section. Except for
Directors, no other Reporting Person may elect to invest future contributions in
his Account in Shares. Such other Reporting Person may again elect to invest
future contributions in his Account in Shares subject to this Section 3.5 after
he ceases to be a Reporting Person. For the avoidance of doubt, a Participant’s
election to have any portion of his Account deemed invested in Shares shall not
create with respect to such Participant any ownership or voting rights in such
Shares.
If any Organic Change shall occur, then the Committee shall make such
substitutions or adjustments as it deems appropriate and equitable to each
Participant’s Cardinal Stock Account (if any). In the case of Organic Changes,
such adjustments may include, without limitation, (x) the cancellation of
outstanding Shares in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Shares, as
determined by the Committee in its sole discretion, (y) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares, and
(z) in connection with any Disaffiliation, arranging for the assumption or
replacement of Shares with new shares based on other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other




--------------------------------------------------------------------------------




than the Company), by the affected subsidiary, affiliate or division or by the
entity that controls such subsidiary, affiliate or division following such
Disaffiliation (as well as any corresponding adjustments to awards that remain
based upon Company securities). An “Organic Change” includes (i) a stock
dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), or (ii) a merger, consolidation, acquisition of
property or shares, separation, spin-off, reorganization, stock rights offering,
liquidation, disaffiliation from the Company of a subsidiary or division
(“Disaffiliation”), or similar event affecting the Company or any of its
subsidiaries (each, an “Organic Change”). If the assets held in the
Participant’s Cardinal Stock Account immediately after such adjustment are not
equity securities, then the Participant shall be permitted to re-direct the
investment thereof into the other investment choices then available under this
Plan.


In the case of the Cardinal Stock Account (if any) of a Participant other than a
Reporting Person (as of the Dividend Payment Date), the earnings (or losses)
credited to such account shall consist solely of dividend equivalent credits
pursuant to this paragraph. Whenever a dividend or other distribution is made
with respect to the Shares, then the Cardinal Stock Account of a Participant who
is not a Reporting Person (as of the Dividend Payment Date) shall be credited,
on the payment date for such dividend or other distribution (the “Dividend
Payment Date”), with a number of additional Shares having a Value, as of the
Dividend Payment Date, based upon the number of Shares deemed to be held in the
Participant’s Cardinal Stock Account as of the record date for such dividend or
other distribution (the “Dividend Record Date”), if such Shares were
outstanding. If such dividend or other distribution is in the form of cash, the
number of Shares so credited shall be a number of Shares (and fractions thereof)
having a Value, as of the Dividend Payment Date, equal to the amount of cash
that would have been distributed with respect to the Shares deemed to be held in
the Participant’s Cardinal Stock Account as of the Dividend Record Date, if such
Shares were outstanding. If such dividend or other distribution is in the form
of Shares, the number of Shares so credited shall equal the number of such
Shares (and fractions thereof) that would have been distributed with respect to
the Shares deemed to be held in the Participant’s Cardinal Stock Account as of
the Dividend Record Date, if such Shares were outstanding. If such dividend or
other distribution is in the form of property other than cash or Shares, the
number of Shares so credited shall be a number of Shares (and fractions thereof)
having a Value, as of the Dividend Payment Date, equal to the value of the
property that would have been distributed with respect to the Shares deemed to
be held in the Participant’s Cardinal Stock Account as of the Dividend Record
Date, if such Shares were outstanding. The value of such property shall be its
fair market value as of the Dividend Payment Date, determined by the Board based
upon market trading if available and otherwise based upon such factors as the
Board deems appropriate.


With respect to a Participant who is a Reporting Person on the Dividend Payment
Date, the cash value of the dividend or other distribution shall be invested in
an alternate investment option under the Plan, as determined by the
Administrative Committee in its sole discretion. To the extent that the dividend
or other distribution is made in a form other than cash, the Shares or other
property shall be liquidated to cash as soon as administratively practicable and
thereafter invested as indicated herein.


ARTICLE IV


VESTING


4.1 Vesting. A Participant always will be 100 percent vested in amounts credited
to his Account as Deferred Compensation Credits, Deferred Cash Equivalent
Credits, Matching Credits made on or after January 1, 2005 and earnings
allocable thereto. The Participant or his Beneficiaries shall be entitled to
benefits from Matching Credits made prior to January 1, 2005, Employer
Contribution Credits and Social




--------------------------------------------------------------------------------




Security Supplement Credits allocated to his Account by the Employer, and
earnings thereon, only upon satisfaction of the vesting requirements of this
Article IV. The Participant shall become 100 percent vested in his Account upon
his Retirement, death, or Total Disability. The Participant shall also become
100 percent vested in his Account if the Participant is terminated by the
Company without Cause or the Participant terminates employment with the Company
for Good Reason within two years after a Change of Control. For this purpose,
“Cause” means termination of employment by the Company on account of any act of
fraud or intentional misrepresentation or embezzlement, intentional
misappropriation, or conversion of assets of the Company or any affiliate, or
the intentional and repeated violation of the written policies or procedures of
the Company, provided that for a Participant who is party to an individual
severance or employment agreement defining Cause, “Cause” has the meaning set
forth in such agreement. For purposes of the Plan, a Participant’s termination
will not be deemed to be a termination without “Cause” if, after the
Participant’s employment has terminated, facts and circumstances are discovered
that would have, in the opinion of the Committee, met the definition of “Cause.”
For this purpose, “Good Reason” means, unless otherwise provided in an
individual severance or employment agreement to which the Participant is a
party, termination by the Participant on account of any of the following: (i) a
material reduction in the Participant’s total compensation; (ii) a material
reduction in the Participant’s annual or long-term incentive opportunities
(including a material adverse change in the method of calculating the
Participant’s annual or long--term incentives); (iii) a material diminution in
the Participant’s duties, responsibilities, or authority; or (iv) a relocation
of more than 50 miles from the Participant’s office or location, except for
travel reasonably required in the performance of the Participant’s
responsibilities. If the Participant has a Separation from Service with the
Employer for any reason other than Retirement, death, Total Disability, or
following a Change of Control under the circumstances described above, all
rights of the Participant, his Beneficiaries, executors, administrators, or any
other person to receive benefits under this Plan derived from amounts credited
as Matching Credits made prior to January 1, 2005, Employer Contribution Credits
and Social Security Supplement Credits shall vest as of the date that the
Participant has completed three Years of Service with the Employer. A “Year of
Service” for this purpose means a period of 12 consecutive calendar months
during which the Participant was employed by the Employer, defined to include
all members of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes Cardinal
Health, Inc. If a Participant has a Separation from Service before that date
(other than due to a Change of Control, Retirement, death or Total Disability),
all Matching Credits made prior to January 1, 2005, Employer Contribution
Credits and Social Security Supplement Credits shall be forfeited. If the
Participant has a Separation from Service but is subsequently re-employed by the
Employer, no benefits forfeited hereunder shall be reinstated unless otherwise
determined by the Company in its sole discretion. A Participant who has
completed one Year of Service but less than three Years of Service and is
terminated from employment under the terms of a designated reduction in force, a
divestiture or designated layoff, shall receive additional ratable vesting
credit hereunder determined by multiplying the portion of this Account that is
subject to the vesting provisions of this Section 4.1 by a fraction, the
numerator of which is the Participant’s calendar months of service calculated
from his or her date of hire and the denominator of which is 36, and by rounding
the product up to the next whole percentage. A month of service shall be
included in the calculation of additional vesting credit under this Section if
the Participant has performed at least one hour of service during the calendar
month. In no event shall a Participant be more than 100 percent vested in any
amounts credited to his Account.


4.2 Confidentiality and Non-Competition Agreement. In its discretion, the
Employer may require any Eligible Employee selected to become a Participant in
the Plan to execute a Confidentiality and Non-Competition Agreement with the
Employer in consideration of the benefits to be provided hereunder.


ARTICLE V


DISTRIBUTION OF BENEFITS




--------------------------------------------------------------------------------






5.1 Distribution Timing. A Participant shall receive payment of the amounts
credited to his Account upon his Separation from Service due to Retirement or
any other reason, or upon his death or Total Disability. The Participant will
begin to receive the amount credited to his Account as of such date beginning on
the first regular payment processing date to occur at least six months after the
date of the Participant’s Separation from Service for reasons other than death
or Total Disability. The regular payment processing dates shall be the first
business day coinciding with or next following January 15 and July 15 of each
calendar year. If payment is to be made in a lump sum, it shall occur on the
first regular payment processing date as described above. If payment is to be
made in annual installments, it shall commence on such first regular payment
processing date, with subsequent annual installments to occur on the same
regular payment processing date each year thereafter until the Participant’s
Account is distributed in full. In the case of a Participant’s death or Total
Disability before payment of the Participant’s Account has commenced, the
Participant (or the Participant’s Beneficiaries) will receive or begin to
receive the amount credited to his Account on the 15th of the month following
notice to the record keeper for the Plan of the Participant’s death or Total
Disability, or as soon as administratively practicable, but not more than 90
days, after the date of death or Total Disability. Payment of all such amounts
will be made in accordance with the deferral election made under Section 5.5,
which may provide for a different time or form of payment for distributions made
upon death or Total Disability. In addition, in the case of the deferral of
Performance-Based Compensation under the Long Term Incentive Cash Program,
payment of all such amounts credited to a Participant’s Account will be made in
accordance with the separate deferral election made for such amounts under
Section 3.1, which may provide for a different time or form of payment from
other amounts credited to the Participant’s Account.


5.2 Distribution upon Retirement or Other Separation from Service; Form of
Payment. Upon Retirement or Separation from Service other than due to death or
Disability, the Participant shall be eligible to receive payment of the amounts
credited to the Participant’s Account in the Standard Option commencing as of
the date specified in Section 5.1, above. Alternatively, a Participant may elect
another Distribution Option at the time of initial enrollment in the Plan
(subject to such limitations as are set forth in the Plan, including in Section
2.2 hereof). The Participant may make a one-time election to change his election
of a Distribution Option pursuant to an election made during the annual deferral
election period prior to the beginning of a Plan Year, provided said election is
made at least 12 months prior to the date that payments would have otherwise
begun under such option and provided that payments will also be deferred to a
new commencement date that is at least five years later than the original
commencement date (i.e., five years after the date of the Participant’s
Separation from Service). A Participant may not change a Distribution Option or
a distribution date in a manner that does not comply with Code Section 409A. If
a Distribution Option election is made or changed and distribution is triggered
before 12 months have elapsed, the distribution will be made in accordance with
the Distribution Option election in effect prior to the change or, if none, in
accordance with the Standard Option. If an annual installment payment method is
the selected Distribution Option, the amount of the annual benefit shall equal
the amount necessary to fully distribute the Participant’s Account as an annual
benefit payable over the installment period, consistent with the following
methodology: the amount payable as the annual installment shall equal the value
of the Participant’s Account as of the most recent Account valuation date,
multiplied by a fraction, the numerator of which is one and the denominator of
which is the number of annual installments remaining in the installment period
elected by the Participant. For example, assuming a 10 year installment payment
period applies, the amount distributed at each of the distribution dates would
represent the value of the Participant’s Account as of the most recent valuation
date preceding the actual distribution date times the following factors: year
one - 10 percent (1/10); year two - 11.11 percent (1/9); year three - 12.5
percent (1/8); year four - 14.29 percent (1/7); year five - 16.66 percent (1/6);
year six - 20 percent (1/5); year seven - 25 percent (1/4); year eight - 33.33
percent (1/3); year nine - 50 percent (1/2) and year ten - 100 percent (1/1).
Payments of amounts credited




--------------------------------------------------------------------------------




to the Participant’s Account will be made in U.S. dollars, including amounts
credited to the Participant’s Cardinal Stock Account, if any.


5.3 Distribution upon Death. In the event of the death of the Participant while
receiving benefit payments under the Plan, the Beneficiary or Beneficiaries
designated by the Participant shall be paid the remaining payments due under the
Plan in accordance with the method of distribution in effect to the Participant
at the date of death. In the event of the death of the Participant prior to the
commencement of the distribution of benefits under the Plan, such benefits shall
be paid to the Beneficiary or Beneficiaries designated by the Participant,
beginning as soon as practicable after the Participant’s death.


5.4 Distribution in the Event of Total Disability. Upon the Participant’s Total
Disability, the Participant shall be eligible to receive payment of the amounts
credited to his Account commencing as soon as practicable after the
Administrative Committee is satisfied of the determination of the existence of a
Total Disability with respect to such Participant. Total Disability shall be
considered to have ended and entitlement to a disability benefit shall cease if
the Participant (i) is re-employed by the Employer or one of its affiliates, or
(ii) engages in any substantial gainful activity, except for such employment as
is found by the Administrative Committee in its sole discretion to be for the
primary purpose of rehabilitation or not incompatible with a finding of Total
Disability. If entitlement to a disability benefit ceases in accordance with the
provisions of this paragraph, the Participant shall not be prevented from
qualifying for a benefit under another provision of the Plan. Notwithstanding
the foregoing, in no event shall Disability payments cease to a Participant if
to do so would violate Code Section 409A.


5.5 Form of Payment upon Death or Total Disability. Benefits payable upon death
or Total Disability shall be paid in the Standard Option unless another
Distribution Option was timely elected by the Participant upon initial
enrollment in the Plan (and subject to such limitations as are set forth in the
Plan, including in Section 2.2 hereof) or at least 12 months prior to his death
or Total Disability. Each Participant may elect a Distribution Option to apply
to distributions made upon death or Total Disability that is different from the
Distribution Option applicable to other payment events. The Participant may make
a one-time election to change his election of a Distribution Option for death or
Total Disability pursuant to an election made during the annual deferral
election period prior to the beginning of a Plan Year, provided said election is
made at least 12 months prior to the date that payments would have otherwise
begun under such option. If a Distribution Option election is made or changed
after initial enrollment and the Participant dies or suffers a Total Disability
before 12 months have elapsed, the distribution will be made in accordance with
the Distribution Option in effect prior to the change or, if none, in accordance
with the Standard Option.
 
5.6 Lump Sum Distribution of Small Amounts or upon a Change of Control. If the
value of a Participant’s entire Account as of the date it becomes distributable
is not greater than the applicable dollar amount under Section 402(g)(1)(B) of
the Code, then the Participant’s entire Account balance shall be payable as a
single lump sum notwithstanding any other election that may be in effect. In
addition, if a Participant has a Separation from Service within two years of a
change of control of the Company (as defined in Treasury Regulations Section
1.409A-3(i)(5)), then the Participant’s Account shall be payable in a single
lump sum on the first regular payment processing date next following the
Participant’s Separation from Service following the change of control, and
alternative elections in effect by the Participant shall no longer apply.
Notwithstanding the foregoing, if the Participant is a “specified employee”
(determined in accordance with Treasury Regulations issued under Code Section
409A) for the year in which the Separation from Service occurs, such lump sum
payment shall be made on the first business day that is at least six months
after the Separation from Service occurs.






--------------------------------------------------------------------------------




5.7 Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
unforeseeable emergency, the Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. The
amount determined to be properly distributable under this section and applicable
regulations under Code Section 409A shall be payable in a single lump sum only.
For the purposes of this section, the term “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent of the
Participant (as defined in Code Section 152(a)); loss of the Participant’s
property due to casualty, including the need to rebuild a home following damage
not otherwise covered by insurance, for example, not as a result of a natural
disaster; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, including imminent
foreclosure of or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including non-refundable deductibles, the cost of
prescription drugs, and the need to pay for funeral expenses of a spouse,
beneficiary, or dependent. It shall be the responsibility of the Participant
seeking to make a withdrawal under this section to demonstrate to the
Administrative Committee that an unforeseeable emergency has occurred and to
document the amount properly distributable hereunder. After a distribution on
account of an unforeseeable emergency, a Participant’s deferral elections shall
cease and such Participant will not be permitted to participate in the Plan or
elect additional deferrals until the next enrollment following one full year
from the date of the distribution on account of an unforeseeable emergency. Such
future deferral elections following a distribution on account of an
unforeseeable emergency will be treated as an initial deferral election and
subject to the rules applicable thereto under the Plan and Code Section 409A.


5.8 Acceleration of Payment. The acceleration of the time and/or form of any
payment determined in accordance with the provisions of this Article V, above,
shall not be made except due to unforeseeable emergency, as described above, or
as set forth below and otherwise permitted by Code Section 409A and the Treasury
Regulations and other guidance issued thereunder:


(a) Domestic Relations Order. A payment of all or part of the Participant’s
Account may be made to a spouse, former spouse or other dependent under the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B)).
The Administrative Committee shall determine whether a payment should be made
pursuant to the terms of a domestic relations order and the time and form of
such payment.


(b) Employment Taxes. A payment of all or part of the Participant’s Account may
be made to the extent necessary to pay the Federal Insurance Contributions Act
(“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
amounts deferred under the Plan (the “FICA Amount”), income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.


(c) Payment of State, Local or Foreign Taxes. Payment may be made to reflect
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant, plus the income tax at source on
wages imposed under Code Section 3401 as a result of such payment; provided,
however, that the amount of the payment may not exceed the amount of the taxes
due, and the income tax withholding related to such state, local and foreign tax
amount.




--------------------------------------------------------------------------------






(d) Income Inclusion under Code Section 409A. Payment may be made at any time
the Plan fails to meet the requirements of Code Section 409A and the Treasury
Regulations issued thereunder; provided, however, that payment cannot exceed the
amount required to be included in income as a result of the failure to comply.


(e) Certain Offsets. Payment may be made as satisfaction of a debt of the
Participant to the Employer where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.


(f) Other Accelerations. The Company may in its discretion accelerate any
payment due under the Plan to the extent permitted by Code Section 409A and the
regulations thereunder.


5.9 Delay of Payment. The Company may in its discretion delay any payment due
under the Plan to the extent permitted by Code Section 409A and the regulations
thereunder.


5.10 Assignment and Assumption of Liabilities. In the discretion of the Company,
upon the cessation of participation in the Plan by any Participant solely due to
the employer of that Participant no longer qualifying as a member of the
controlled group of Cardinal Health, Inc. within the meaning of Code Sections
414(b) and (c), all liabilities associated with the Account of such Participant
may be transferred to and assumed by the Participant’s employer under a deferred
compensation plan established by such employer that is substantially identical
to this Plan and that preserves the deferral and payment elections in effect for
the Participant under this Plan to the extent required by Code Section 409A. Any
such Participant shall not be deemed to have incurred a Separation from Service
for purposes of the Plan by virtue of his employer’s ceasing to be a member of
the controlled group of Cardinal Health, Inc. The foregoing provision shall be
interpreted and administered in compliance with the requirements of Code Section
409A.


ARTICLE VI


PLAN ADMINISTRATION


6.1 Administration. The Plan shall be administered by the Administrative
Committee as an unfunded deferred compensation plan that is not intended to meet
the qualification requirements of Code Section 401 and that is intended to meet
all applicable requirements of Code Section 409A.


6.2 Administrative Committee Meetings and Membership. The Administrative
Committee shall be comprised of the following members: (1) Senior Vice President
of the Company overseeing Benefits; (2) An individual designated by the Chief
Human Resources Officer (“CHRO”) of the Company; (3) Treasurer of the Company;
and (4) An individual designated by the Chief Financial Officer (“CFO”) of the
Company. Each Member of the Administrative Committee shall serve without the
need of a formal appointment or resignation, so long as she or he holds the
position, or is designated in writing as the stated designee of the CHRO or CFO.
The designee of the CFO shall chair the Administrative Committee.


The Administrative Committee shall meet quarterly as determined by the
Administrative Committee and at such other times as necessary to perform its
duties. A majority of the members of the Administrative Committee constitutes a
quorum. The Administrative Committee may act by a majority vote at a meeting or
by a writing approved by a majority of its members without a meeting. The




--------------------------------------------------------------------------------




Administrative Committee may adopt such rules and procedures as are necessary or
appropriate, as determined in the Administrative Committee’s discretion, to
carry out its responsibilities with respect to the Plan.


6.3 Administrative Committee. The Administrative Committee shall have full
power, authority and discretion to control and manage the operation and
administration of the Plan. The discretionary authority of the Administrative
Committee shall include, but not be limited to, the following:


(a) To determine all questions relating to the rights and status of Eligible
Employees and Participants, the value of a Participant’s Account, and the
nonforfeitable percentage of each Participant’s Account;


(b) To adopt rules and procedures necessary for the proper and efficient
administration of the Plan, provided the rules and procedures are not
inconsistent with the terms of this Plan;


(c) To construe, interpret and enforce the terms of the Plan and the rules and
regulations it adopts, including the discretionary authority to interpret the
Plan documents, documents related to the Plan’s operation, and findings of fact;


(d) To review and render decisions respecting claims (including appeals of
denied claims) in accordance with the Plan’s claims procedures;


(e) To furnish an Employer with information that the Employer may require for
tax or other purposes;


(f) To engage such legal, accounting, recordkeeping, clerical, investment and/or
administrative services that it may deem necessary or appropriate for the proper
administration or operation of the Plan;


(g) To engage the services of agents whom it may deem advisable to assist it
with the performance of its duties;


(h) To delegate responsibility (including the responsibilities described in this
Section 6.3) to others, including, but not limited to benefits staff of the
Company and third parties engaged to provide services to the Plan;


(i) To keep such records, books of account, data and other documents as may be
necessary for the proper administration of the Plan;


(j) To prepare and distribute to Participants and Beneficiaries information
concerning the Plan and their rights under the Plan;


(k) To determine the times and places for holding meetings of the Administrative
Committee and the notice to be given of such meetings; and


(l) To do all things necessary or appropriate to operate and administer the Plan
in accordance with its provisions and in compliance with applicable provisions
of law.


Without limiting the powers set forth herein, the Administrative Committee shall
have the power to change or waive any requirements of the Plan to conform with
Code Section 409A or other applicable law or to meet special circumstances not
anticipated or covered in the Plan.






--------------------------------------------------------------------------------




When making a determination or calculation, the Administrative Committee shall
be entitled to rely upon all valuations, certificates and reports furnished by
any funding agent or service provider, upon all certificates and reports made by
an accountant, upon all opinions given by any legal counsel selected or approved
by the Administrative Committee, and upon any information furnished by a
Participant or Beneficiary (including the legal counsel or other representative
thereof), an Employer, or the Trustee. The members of the Administrative
Committee, the Committee, and the Company and its officers and directors shall,
except as otherwise provided by law, be fully protected in respect of any action
taken or suffered by them in good faith in reliance upon any such valuations,
certificates, reports, opinions, advice, or other information.


Benefits under the Plan shall be paid only if the Administrative Committee (or
its delegate) decides in its discretion that the applicant is entitled to such
benefits under the Plan.


6.4 Statement of Participant’s Account. The Administrative Committee shall, as
soon as practicable after the end of each Plan Year, provide to each Participant
a statement setting forth the Account of such Participant under Section 3.4 as
of the end of such Plan Year. Such statement shall be deemed to have been
accepted as correct unless written notice to the contrary is received by the
Administrative Committee within 30 days after providing such statement to the
Participant. Account statements may be provided more often than annually in the
discretion of the Administrative Committee.


6.5 Filing Claims. Any Participant, Beneficiary or other individual (hereinafter
the “claimant”) entitled to benefits under the Plan, or otherwise eligible to
participate herein, shall be required to make a claim with the Administrative
Committee (or its designee) requesting payment or distribution of such Plan
benefits (or written confirmation of Plan eligibility, as the case may be), on
such form or in such manner as the Administrative Committee shall prescribe.
Unless and until a claimant makes proper application for benefits in accordance
with the rules and procedures established by the Administrative Committee, such
claimant shall have no right to receive any distribution from or under the Plan.
If a claimant’s application is wholly or partially denied, the procedures set
forth in Appendix A shall apply.


6.6 Payment of Expenses. All costs and expenses incurred in administering the
Plan shall be paid from the Plan unless the Company elects to pay the costs and
expenses.


ARTICLE VII


AMENDMENT AND TERMINATION


7.1 Amendment. The Company may amend the Plan at any time and in any respect
through a written resolution adopted or approved by the Board, or by:


(a) the Administrative Committee, with respect to any amendment that: (i) is
required to comply with a change in applicable law, or (ii) when aggregated with
any other amendment or amendments approved on the same date, is reasonably
expected to have an annual financial impact on the Company of $5 million or
less;


(b) the CHRO of the Company, with respect to any amendment that, when aggregated
with any other amendment or amendments approved on the same date, is reasonably
expected to have an annual financial impact on the Company of $20 million or
less; or


(c) the Chief Executive Officer of the Company.




--------------------------------------------------------------------------------






However, no amendment shall operate retroactively so as to affect adversely any
rights to which a Participant may be entitled under the provisions of the Plan
as in effect prior to such action.


7.2 Termination. The Company reserves the right to suspend, discontinue or
terminate the Plan, at any time in whole or in part; provided, however, that a
suspension, discontinuance or termination of the Plan shall not accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Company and permitted by Code Section 409A (including a termination and
liquidation of the Plan by the Company in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)) and applicable law, relieve the Company of its obligations
to make payments to any person then entitled to payments under the Plan, or
reduce any existing Account balance.


ARTICLE VIII


MISCELLANEOUS PROVISIONS


8.1 Employment Relationship. For purposes of determining if there has been a
Separation from Service, the Employer is defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes Cardinal Health, Inc. as modified
by this Section. A Participant shall be considered to be in the employ of the
Employer and its related affiliates and subsidiaries as long as he remains an
employee of the Company, any subsidiary corporation of the Company, or any
corporation to which substantially all of the assets and business of the Company
are transferred. For this purpose, a subsidiary corporation of the Company is
any corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, as of the date such determination is to be made,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing greater than 50 percent of the total combined voting power
of all classes of stock in one of the other corporations in such chain. Nothing
in the adoption of the Plan or the crediting of deferred compensation shall
confer on any Participant the right to continued employment by the Company or an
affiliate or subsidiary corporation of the Company, or affect in any way the
right of the Company or such affiliate or subsidiary to terminate his employment
at any time. Any question as to whether and when there has been a Separation
from Service of a Participant’s employment, and the cause of such Separation
from Service, shall be determined by the Administrative Committee, and its
determination shall be final.


8.2 Facility of Payments. Whenever, in the opinion of the Administrative
Committee, a person entitled to receive any payment, or installment thereof, is
under a legal disability or is unable to manage his financial affairs, the
Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his benefit; alternatively, the Administrative Committee may in
its discretion apply the payment for the benefit of such person in such manner
as the Administrative Committee deems advisable. Any such payment or application
of benefits made in good faith in accordance with the provisions of this Section
shall be a complete discharge of any liability of the Administrative Committee
with respect to such payment or application of benefits.


8.3 Funding. All benefits under the Plan are unfunded and the Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund, provided
that the assets of any such trust shall remain subject to the claims of the
Company’s creditors in the event of the Company’s bankruptcy or insolvency, and
further provided that no assets will be transferred to or set aside in any such
trust at a time




--------------------------------------------------------------------------------




or in a manner that would result in a violation of Section 409A. The right of a
Participant or his Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or against any amounts
credited under the Plan or any other specific assets of the Company. All amounts
credited under the Plan to the benefit of a Participant shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.


8.4 Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.


8.5 Unclaimed Interests. If the Administrative Committee shall at any time be
unable to make distribution or payment of benefits hereunder to a Participant or
any Beneficiary of a Participant by reason of the fact that his whereabouts is
unknown, the Administrative Committee shall so certify, and thereafter the
Administrative Committee shall make a reasonable attempt to locate such missing
person. If such person continues missing for a period of three years following
such certification, the interest of such Participant in the Plan shall, in the
discretion of the Administrative Committee, be distributed to the Beneficiary of
such missing person.


8.6 References to Code, Statutes and Regulations. Any and all references in the
Plan to any provision of the Code, ERISA, or any other statute, law, regulation,
ruling or order shall be deemed to refer also to any successor statute, law,
regulation, ruling or order.


8.7 Liability. The Company, and its directors, officers and employees, shall be
free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section shall not operate to relieve any of
the aforementioned from any responsibility or liability for any responsibility,
obligation, or duty that may arise under ERISA.


8.8 Tax Consequences of Compensation Reductions. The income tax consequences to
Participants of Compensation reductions under the Plan shall be determined under
applicable federal, state and local tax law and regulation. It is intended that
the Plan will comply with the provisions of Code Section 409A, and the Plan will
be construed, administered and governed in a manner that effects such intent.
Although the Company shall use its best efforts to avoid the imposition of
taxation, interest or penalties under Section 409A of the Code, the tax
treatment of deferrals under the Plan is not warranted or guaranteed.


8.9 Company as Agent for Related Employers. Each employer which participates in
the Plan by so doing shall be deemed to have appointed the Company its agent to
exercise on its behalf all of the powers and authority hereby conferred upon the
Company by the terms of the Plan, including but not limited to the power to
amend and terminate the Plan. The Company’s authority shall continue unless and
until the employer terminates its participation in the Plan.






--------------------------------------------------------------------------------




8.10 Governing Law; Severability. The Plan shall be construed according to the
laws of the State of Ohio, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.


8.11 Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, or to require a
Participant to pay or to make arrangements satisfactory to the Company for the
payment of such taxes, as the Company believes necessary, appropriate, or
required under relevant law.


Cardinal Health, Inc.
 
/s/ Ola Snow


By: Ola Snow
Title: Chief Human Resources Officer    


 
Date: 12/18/2019
 
 
 







--------------------------------------------------------------------------------




Appendix A - Claims and Appeals


A Participant or Beneficiary (hereinafter, the “claimant”) or his or her
authorized representative may file (or may be deemed to have filed) a claim
under the Plan pursuant to rules and procedures established by the
Administrative Committee. The claims reviewer designated by the Administrative
Committee shall determine initial claims.


A.
DENIAL OF CLAIM. If any claim under the Plan (other than a claim based on Total
Disability) is wholly or partially denied by the claims reviewer, the claimant
shall be given notice of the denial. This notice shall be furnished in writing
or electronically, within a reasonable period of time after receipt of the claim
by the claims reviewer. This period shall not exceed 90 days after receipt of
the claim, except that if special circumstances require an extension of time,
written notice of the extension (which shall not exceed an additional 90 days)
shall be furnished to the claimant. The notice of denial shall be written in a
manner calculated to be understood by the claimant and shall set forth the
following information:



(i)        the specific reasons for the denial;


(ii)        specific references to the Plan provisions on which the denial is
based;


(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why this material or
information is necessary;



(iv)
an explanation that a full and fair review of the denial by the claims reviewer
may be requested by the claimant or his or her authorized representative by
filing with the Administrative Committee a written request for review within 60
days of the notice of denial;



(v)
an explanation that if a review is requested, the claimant or his or her
authorized representative may review pertinent documents and submit issues and
comments in writing within the same 60-day period referenced in subsection (iv)
above;



(vi)
a statement of the claimant’s right to bring a civil action under section 502 of
ERISA; and



(vii)
such other information as may be required to be included in the notice of denial
under ERISA.



B.
APPEAL OF DENIED CLAIM. If a claimant requests a review of a claim that was
wholly or partially denied by the claims reviewer, such review shall be
conducted by the Administrative Committee. The Administrative Committee’s
decision upon review shall be made no later than 60 days following receipt of
the written request for review, unless special circumstances require an
extension of time for processing, in which case the claimant shall be notified
of the need for such extension of time prior to the expiration of such 60-day
period. In no event shall the Administrative Committee’s decision upon review be
made later than 120 days following receipt of the written request for review. If
a claim is wholly or partially denied upon review, the claimant shall be given
written or electronic notice of the decision promptly. The notice shall be
written in a manner calculated to be understood by the claimant and shall set
forth the following information:





--------------------------------------------------------------------------------




(i)        the specific reasons for the denial;


(ii)        specific references to the Plan provisions on which the denial is
based;


(iii)
a statement that the claimant is entitled to receive documents and information
relevant to the claim;



(iv)
a statement that the claimant may bring a civil action under section 502 of
ERISA; and



(v)        such other information as may be required under ERISA.


C.
DENIAL OF CLAIM BASED ON TOTAL DISABILITY. If any claim under the Plan based on
Total Disability is wholly or partially denied by the claims reviewer, the
claimant shall be given notice of the denial. This notice shall be furnished in
writing or electronically, within a reasonable period of time after receipt of
the claim by the claims reviewer. This period shall not exceed 45 days after
receipt of the claim, except that such 45-day period may be extended by 30 days
if an extension is necessary to process the claim due to matters beyond the
control of the claims reviewer. A written notice of the extension, and when the
claims reviewer expects to decide the claim, will be furnished to the claimant
within the initial 45-day period. This period may be extended for an additional
30 days beyond the original extension. If an additional 30-day extension is
needed, a written notice of the additional extension, including the reason for
the additional extension and when the claims reviewer expects to decide the
claim, will be furnished to the claimant before the end of the first 30-day
extension period. However, if a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
a determination by the claims reviewer will be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.



The notice of denial shall be written in a culturally and linguistically
appropriate manner pursuant to the rules set forth at 29 C.F.R. § 2560.503-1(o),
and in a manner calculated to be understood by the claimant, and shall set forth
the following information:


(i)        the specific reasons for the denial;


(ii)        specific references to the Plan provisions on which the denial is
based;


(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why this material or
information is necessary;



(iv)
a description of the Plan’s appeals procedures and applicable time limits,
including a statement that a full and fair review of the denial by the claims
reviewer may be requested by the claimant or his or her authorized
representative by filing with the Administrative Committee a written request for
review within 60 days of the notice of denial and, to the extent applicable, a
statement of the right to bring a civil action under section 502(a) of ERISA
following an adverse determination on review;



(v)
a discussion of the decision, including an explanation of the basis for
disagreeing with, or not following: (i) the views presented by the claimant to
the claims reviewer of





--------------------------------------------------------------------------------




healthcare professionals treating the claimant and vocational professionals who
evaluated the claimant; (ii) the views of medical or vocational experts whose
advice was obtained on behalf of the claims reviewer in connection with a
claimant’s adverse determination, without regard to whether the advice was
relied upon in making the determination; and (iii) a disability determination
regarding the claimant presented by the claimant to the claims reviewer made by
the Social Security Administration;


(vi)
if the determination is based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the relevant
medical circumstances, or a statement that such explanation will be provided
free of charge upon request;



(vii)
either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination, or
a statement that such rules, guidelines, protocols, standards, or other similar
criteria of the Plan do not exist;



(viii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to his or her claim;



(ix)
an explanation that if a review is requested, the claimant or his or her
authorized representative may review pertinent documents and submit issues and
comments in writing within the same 60-day period referenced in subsection (iv)
above;



(x)
a statement of the claimant’s right to bring a civil action under section 502 of
ERISA; and



(xi)
such other information as may be required to be included in the notice of denial
under ERISA.



D.
APPEAL OF DENIED CLAIM BASED ON TOTAL DISABILITY. If a claim based on Total
Disability is denied, a claimant, or his or her representative, may appeal the
denied claim in writing within 180 days of receipt of the written notice of
denial. The claimant may submit any written comments, documents, records, and
any other information relating to the claim. Upon request, the claimant will
also have access to, and the right to obtain copies of, all documents, records
and information relevant to his or her claim free of charge.

E.



A full review of the information in the claim file and any new information
submitted to support the appeal will be conducted. The claim decision on review
will be made by the Administrative Committee. The Administrative Committee will
consist of individuals who were not involved in the initial claim determination,
and who are not subordinate to any person involved in the initial claim
determination. This review will not afford any deference to the initial claim
determination.
If the initial adverse decision was based in whole or in part on a medical
judgment, the Administrative Committee will consult with a healthcare
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, was not consulted in the initial
adverse determination and is not a subordinate of the healthcare professional
who was consulted in the initial adverse determination.






--------------------------------------------------------------------------------




Before an adverse determination on review is issued, the Administrative
Committee will provide the claimant, free of charge, with any new or additional
evidence considered, relied upon, or generated by (or at the direction of) the
Administrative Committee in connection with the review of the claim. Such
evidence will be provided as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on review is required
to be provided to give the claimant a reasonable opportunity to respond prior to
that date.


Before the Administrative Committee issues an adverse determination on review
based on a new or additional rationale, the Administrative Committee will
provide the claimant, free of charge, with the rationale. The rationale will be
provided as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
to give the claimant a reasonable opportunity to respond prior to that date.


The Administrative Committee will make a determination on an appealed claim
within 45 days of the receipt of an appeal request. This period may be extended
for an additional 45 days if the Administrative Committee determines that
special circumstances require an extension of time. A written notice of the
extension, the reason for the extension and the date that the Administrative
Committee expects to render a decision will be furnished to the claimant within
the initial 45-day period. However, if the period of time is extended due to a
claimant’s failure to submit information necessary to decide the appeal, the
period for making the benefit determination will be tolled from the date on
which the notification of the extension is sent until the date on which the
claimant responds to the request for additional information.


If the claim on appeal is denied in whole or in part, a claimant will receive a
written notification of the denial. The notice will follow the rules of 29
C.F.R. § 2560.503-1(o) for culturally and linguistically appropriate notices and
will be written in a manner calculated to be understood by the claimant. The
notice will include:


(i)        the specific reason(s) for the adverse determination;


(ii)
references to the specific Plan provisions on which the determination was based;



(iii)
a statement regarding the right to receive upon request and free of charge
reasonable access to, and copies of, all records, documents and other
information relevant to the claim;



(iv)
a statement of the right to bring a civil action under section 502(a) of ERISA
following an adverse benefit determination on review;



(v)
a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (i) the views presented by the claimant to
the Administrative Committee of healthcare professionals treating the claimant
and vocational professionals who evaluated the claimant; (ii) the views of
medical or vocational experts whose advice was obtained by or on behalf of the
Administrative Committee in connection with a claimant’s adverse determination,
without regard to whether the advice was relied upon in making the
determination; and (iii) a disability determination regarding the claimant
presented by the claimant to the Administrative Committee made by the Social
Security Administration;







--------------------------------------------------------------------------------




(vi)
if the determination is based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the relevant
medical circumstances, or a statement that such explanation will be provided
free of charge upon request; and



(vii)
either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse benefit
determination, or a statement that such rules, guidelines, protocols, standards,
or other similar criteria of the Plan do not exist.



A claimant has the right to request a written explanation of any violation of
these claims procedures. The Administrative Committee will provide an
explanation within 10 days of any such request.


E.
EXHAUSTION OF CLAIMS PROCEDURES AND STATUTE OF LIMITATIONS FOR CIVIL ACTIONS.
Any Participant, Beneficiary, or other person made subject to these claims
procedures must follow and exhaust such claims procedures before taking action
in any other forum regarding a claim for benefits under the Plan or alleging a
violation of or seeking any remedy under any provision of ERISA or other
applicable law. No suit or legal action may be commenced after the earlier of
(1) one year after the date of the notice of the final decision on appeal, or
(2) one year after the date that a timely notice of final decision on appeal
would have been required to be issued if a timely appeal had been filed.





